Citation Nr: 0733800	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-40 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right shoulder disability for the periods from May 1, 2004, 
to September 19, 2005, and from May 1, 2006, to the present.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to April 
2004.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In May 2004, the Chicago RO granted service connection for 
right shoulder tendonitis and assigned a 10 percent 
disability rating, effective May 1, 2004.  The October 2005 
statement of the case increased this rating to 20 percent, 
effective May 1, 2004.  In November 2005, the veteran was 
granted a temporary total disability rating based on surgical 
treatment requiring convalescence for his right shoulder 
decompression.  The temporary total rating was effective from 
September 20, 2005, to October 31, 2005.  A January 2007 
rating decision extended the temporary total disability 
rating through April 30, 2006, at which time it returned to 
20 percent.

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Chicago RO.  A 
transcript of the hearing is of record.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  For the entire period on appeal, manifestations of the 
veteran's right shoulder disability include a range of 
flexion to at least 85 degrees and a range of abduction to at 
least 45 degrees, limited to 40 degrees by pain.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in October 
2003, June 2005, and February 2006.  These letters advised 
the veteran of the information necessary to substantiate his 
claim and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the June 2005 and February 2006 letters expressly 
told the veteran to provide any relevant evidence in his 
possession, while the October 2003 letter implicitly told him 
to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  A March 2006 
letter notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, private medical 
records, and VA examination reports from July 2005 and July 
2006.  There is no pertinent, outstanding evidence that 
requires further development.  Therefore, the duty to notify 
and assist having been met, the Board turns to the analysis 
of the veteran's claim on the merits.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In addition to applying schedular criteria, VA may consider 
granting a higher rating in cases of musculoskeletal 
disability in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that compensation ratings for disabilities of 
the shoulder differ depending on whether the veteran is 
right- or left-handed.  In the case of a right shoulder 
injury, the veteran right shoulder will be rated as the 
dominant, or major, shoulder if the evidence of record, or 
testing on VA examination, demonstrates that he is right-
handed.  See 38 C.F.R. § 4.69.  If the veteran is indicated 
to be left-handed, his right shoulder injury will be 
characterized as a disability of the minor shoulder.  See id.  
In the case at hand, the veteran testified that, 
strengthwise, he considers himself to be right-hand dominant.  
However, he also testified that he writes, eats, shaves, and 
performs other activities of daily living with his left hand.  
Furthermore, the veteran consistently identified himself as 
left-handed on his in-service medical history reports, and he 
is identified as being left-handed on his July 2005 VA 
examination report.  Therefore, the Board considers the 
veteran left-handed for rating purposes and will evaluate his 
right shoulder disability as a disability of the minor arm. 

In the case at hand, the veteran's right shoulder disability 
is currently assigned a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, a 
20 percent evaluation is assigned for limitation of motion of 
the minor arm at shoulder level and for limitation of motion 
midway between the side and shoulder level.  A 30 percent 
evaluation is assigned for limitation of minor arm motion to 
25 degrees from the side.  Full range of motion of the 
shoulder is 0 to 180 degrees of abduction and forward 
elevation (flexion).  38 C.F.R. § 4.71, Plate I.

The veteran has submitted several private medical records 
describing treatment he received in connection with his 
shoulder injury.  An October 2004 record notes that the 
veteran demonstrated a full range of motion of the right 
shoulder with pain from 90 degrees to 140 degrees of 
abduction and 80 degrees to 130 degrees of forward flexion.  
The veteran began receiving Cortisone injections at this 
point.  A January 2005 treatment record notes full range of 
motion with pain on extremes of abduction and forward 
flexion.  

According to the July 2005 VA examination report, the veteran 
was able to flex his arm to 90 degrees, and his flexion was 
limited by pain at 90 degrees.  Abduction was to 45 degrees 
with pain occurring at 40 degrees.  The veteran had moderate 
localized tenderness over the posterior and anterior aspect 
of the shoulder joint.  There was no muscle spasm 
appreciated.  The ranges of motion during passive, active, 
and repetitive motions were the same.  There was no 
limitation secondary to weakness, fatigability, 
incoordination, or flare-ups.  There were no incapacitating 
episodes or radiation of pain.  The examiner diagnosed mild 
arthritis of the right shoulder, which was confirmed by x-
rays.

A September 2005 record indicates that physical therapy did 
not help the veteran's shoulder and that he underwent right 
shoulder decompression in September 2005.  As noted above, 
the veteran received a temporary total disability rating 
through April 2006.

The July 2006 VA examination report indicates that the 
veteran's active range of motion was 75 degrees of abduction 
and 85 degrees of forward flexion with functional limitation 
at 85 degrees secondary to pain.  Passively, abduction was to 
110 degrees and forward flexion was to 115 degrees with pain 
but no functional impairment.  Severe guarding was 
appreciated.  The examiner diagnosed a right shoulder strain 
and noted limited function and range of motion secondary to 
pain.  There did not appear to be any instability.  The 
examiner also noted that it did not appear that the veteran 
had any functional impairment other than his pain and 
discomfort.  The ranges of motion during passive, active, and 
repetitive motions were noted to be the same.  There was no 
additional functional impairment due to pain, weakness, 
fatigability, incoordination, or flare-ups.  The veteran had 
no assistive devices.  There were no incapacitating episodes 
or radiation of pain, and no neurologic findings or effect on 
his usual occupation or daily activities.  

Based on these assessments, the Board believes that the 
present 20 percent disability rating remains the most 
appropriate rating for the entire period contemplated by this 
appeal.  Neither the examination reports nor the private 
medical records noted ranges of extension or abduction that 
were 25 degrees or less from the veteran's body, even when 
considering additional loss of motion due to pain.  
Furthermore, both examination reports expressly indicated 
that there was no additional limitation due to weakness, 
fatigability, incoordination, or flare-ups.  See Deluca, 
supra.

The Board notes that the veteran has complained of a painful 
scar on his right shoulder.  The veteran is already in 
receipt of a separate 10 percent disability rating for this 
scar under 38 C.F.R. § 4.118, Diagnostic Code 7804, for scars 
that are superficial and painful on examination.  The 10 
percent disability rating is the highest rating offered under 
Diagnostic Code 7804.  In order to receive a higher rating, 
the veteran's scar would have to be deep or cause limited 
motion.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805.  
A higher rating is not warranted under either of these 
conditions, however, as the July 2006 VA examination report 
states that there is no adherence to underlying tissues or 
scar causing any impedence of mobility.  

The Board has also considered whether the veteran's 
disability can be rated more favorably under an alternative 
diagnostic code.  See Schafrath, supra.  Diagnostic Codes 
5200 through 5203 address disabilities of the shoulder and 
arm.  Of these, Diagnostic Code 5203 (impairment of the 
clavicle or scapula) need not be considered, as it does not 
offer a disability rating in excess of 20 percent.  
Furthermore, the remaining two diagnostic codes, Diagnostic 
Code 5200 (ankylosis of scapulohumeral articulation) and 
Diagnostic Code 5202 (impairment of the humerus) do not 
apply, as neither ankylosis nor impairment of the humerus is 
noted in any of the medical evidence of record.  

The evidence in this case fails to show that the veteran's 
right shoulder disability has caused marked interference with 
his employment beyond that interference contemplated in the 
assigned rating, and the veteran has never been hospitalized 
for this disability.  Therefore, in the absence of evidence 
of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(2007).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
right shoulder disability for the periods from May 1, 2004, 
to September 19, 2005, and from May 1, 2006, to the present 
is denied.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c) (2007).  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of a diagnosed 
disability or symptoms of a disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R.               
§ 3.159(c)(4).

In the case at hand, the veteran's service medical records 
reflect that he was treated for a low back problem numerous 
times throughout service.  He has also submitted post-service 
medical records reflecting that he has sought medical 
attention for his low back several times since separation.  
The records in the veteran's claims file reflect that he has 
been diagnosed with "low back pain" or "back spasm," and 
the veteran has indicated that medical evidence that is not 
of record may diagnose a current disability or recommend 
surgery.  

The Board therefore believes that a remand is warranted so 
that VA may request any outstanding medical records and 
schedule the veteran for a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  The RO should specifically request 
any VA medical records that are not 
currently on file that relate to the 
veteran's claim, including records from 
the North Chicago VA Medical Center.  If 
any of the requested records do not exist 
or cannot otherwise be obtained, that fact 
should be noted in the claims file.

2.  The veteran should be afforded an 
examination with an individual with the 
appropriate expertise to diagnose and 
determine the etiology of any current back 
disability.  The veteran's claims file 
must be made available to and be reviewed 
by the examiner.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All tests and studies, 
including an MRI or x-rays, deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner is asked to diagnose any 
current back disability and to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any such disability originated 
in service or is otherwise etiologically 
related to service.  The examiner must 
also diagnose and address any neurologic 
abnormalities or other disabilities 
related to the veteran's back disability.  
A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


